COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00294-CR
Style:                    Amina Rose White v. State of Texas
Date motion filed*:       May 4, 2015
Type of motion:           Motion to Transfer to Civil Appeal
Parties filing motion:    Appellant
Document to be filed:     N/A

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  N/A
       Number of extensions granted:             0        Current Due Date: N/A
       Date Requested:                     N/A

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because this appeal involves a petition for nondisclosure, which Texas Government
          Code Section 411.081 classifies as a civil petition, appellant’s motion is granted.
          See TEX. GOV’T CODE ANN. § 411.081(d), (f-1) (West Supp. 2014); Harris v. State,
          402 S.W.3d 758, 760 (Tex. App.—Houston [1st Dist.] 2012, no pet.). Accordingly, the
          Clerk of this Court is directed to transfer this case to a civil cause number and send
          out the standard notices required for civil appeals, such as for the filing fee. Because
          appellant already filed his brief with the criminal cause number on May 4, 2015, no
          amended brief is needed, but all future filings, including appellee’s brief, should refer
          to the new civil cause number, once it is assigned.

Judge’s signature: /s/ Laura C. Higley
                  
Date: May 12, 2015
November 7, 2008 Revision